 

Case 2:21-cr-00036-Z-BR Document 62 Filed 09/07/21 Pageiofi PagelD 138

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT US DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION FILED
SEP -7 2021
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
Plaintiff, § By. a
§
Vv. § 2:21-CR-36-Z-BR-(2)
§
ARTHUR STEVEN ROMERO §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 23, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
Arthur Steven Romero filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Arthur Steven Romero was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Arthur Steven Romero; and
ADJUDGES Defendant Arthur Steven Romero guilty of Count One of the Superseding Information in

violation of 18 U.S.C. § 4. Sentence will be imposed in accordance with the Court’s sentencing scheduling

SO ORDERED, September 7 , 2021. hag dinar?

MAYHEW J’ KACSMARYK
UN{TED STATES DISTRICT JUDGE

order.

 
